UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7493


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

KENNETH CHARLES THERRIEN, JR.,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:07-cr-00021-HFF-1; 6:09-cv-70061-HFF)


Submitted:    November 19, 2009             Decided:   December 3, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Charles Therrien, Jr., Appellant Pro Se. Alan Lance
Crick, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kenneth     Charles    Therrien,     Jr.,       seeks        to    appeal   the

district court’s order dismissing as untimely his 28 U.S.C.A.

§ 2255 (West Supp. 2009) motion.                 The order is not appealable

unless    a     circuit   justice     or   judge       issues    a     certificate        of

appealability.       28 U.S.C. § 2253(c)(1) (2006).                   A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2006).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional      claims      by   the   district      court        is    debatable     or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Therrien has

not made the requisite showing.                Accordingly, we deny Therrien’s

motion for a certificate of appealability, dismiss the appeal,

and deny his motion for extension of time to supplement his

appeal.       We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented       in        the    materials

before    the    court    and   argument       would    not     aid    the       decisional

process.

                                                                                  DISMISSED

                                           2